 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.340 Page 1 of 8



                   UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF MICHIGAN


VERNON OARD,

                  Plaintiff,
v                                                 Case No. 1:17-CV-1136
                                                  Hon. PAUL L. MALONEY

COUNTY OF MUSKEGON, and
14TH JUDICIAL CIRCUIT COURT,

               Defendants.
__________________________________________________________________

PINSKY, SMITH, FAYETTE            ROSATI SCHULTZ JOPPICH
  & KENNEDY, LLP                  & AMTSBUECHLER, PC
By: Sarah Riley Howard (P58531)   By: Laura S. Amtsbuechler (P36972)
     Erin Dornbos (P80834)             Laura Bailey Brown (P79742)
Attorneys for Plaintiff           Attorneys for Defendants
146 Monroe Center Street, NW      27555 Executive Drive, Suite 250
Suite 805                         Farmington Hills, MI 48331
Grand Rapids, MI 49503-2818       (248) 489-4100/Fax: (248) 489-1726
(616) 451-8496                    lamtsbuechler@rsjalaw.com
showard@psfklaw.com               lbrown@rsjalaw.com
edornbos@psfklaw.com
__________________________________________________________________

                    STIPULATED PROTECTIVE ORDER

      This matter comes before the Court upon the parties’ stipulation as to the

entry of a protective order regarding the disclosure, dissemination, and use of

certain information and documents in the parties’ possession that are confidential

in nature, and specifically which include sensitive business and personal
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.341 Page 2 of 8



information of non-parties.    Now, therefore, having been fully advised in the

premises;

      IT IS HEREBY ORDERED THAT:

      1.     The supplying party may designate material, including paper or

electronic document, written discovery responses, and/or deposition testimony or

exhibits, as “Confidential” or “Confidential Information” if such party believes in

good faith, and after reasonable inquiry, that such material is entitled to protection

under Rule 26 or any other applicable law.

      2.     This Stipulated Protective Order (“Protective Order”) shall govern the

use and disclosure of all Confidential Information produced by or on behalf of a

party in any court appearance, deposition, interrogatory, request for admission,

document production or any other discovery proceeding or exchange of

information in this action, but it does not relate to the use of Confidential

Information at trial.

      3.     The designation of documents or other materials as “Confidential”

shall be made by written notice or by stamping or marking them “Confidential.”

Documents so designated or marked and all Confidential Information derived

therefrom shall be treated in accordance with the terms of this Protective Order. If

deposition testimony concerning Confidential Information is requested or elicited,

counsel for the designating party may request that the testimony, and relevant


                                          2
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.342 Page 3 of 8



portions of the transcript thereof, be treated as “Confidential,” within thirty (30)

days of receipt of the final transcript. Inadvertent failure to designate a document

or material as “Confidential” may be corrected by supplemental written notice as

soon as is practicable.

      4.     In the event a party disagrees with the designation of any documents

or information as “Confidential,” the parties shall first try to resolve any dispute

extra-judicially and in good faith. At a minimum, the party in disagreement with

the designation shall give the designating party written notice of its disagreement,

and the designating party shall respond in writing and substantiate the basis for

such designation(s). If the parties cannot resolve the dispute, the party in

disagreement with the designation may file a motion challenging the designation of

Confidential Information, and the designating party shall bear the burden of

establishing that the document in question is or contains Confidential Information

and is properly designated as “Confidential.” However, until such a time as the

Court rules and resolves the dispute, the designated Confidential Information shall

continue to be subject to this Protective Order.

      5.     Confidential Information shall not be used by any of the parties in this

action or by any other party or entity who receives or is given access thereto as

authorized under this Protective Order, except solely for the purpose of prosecuting

or defending claims in this action, including any appeals, and/or for settlement


                                          3
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.343 Page 4 of 8



purposes.    Confidential Information shall not be used for any business,

competitive, commercial or any other purpose whatsoever.

      6.    Documents and materials designated “Confidential” shall be

maintained in confidence pursuant to this Protective Order and shall not be

disclosed, disseminated, or revealed to anyone except:

            a.     As required by law or Court Order;

            b.     As agreed upon in writing by the parties;

            c.     Plaintiff and representatives of Defendants, to whom disclosure

                   is required for the prosecution or defense of this action and/or

                   evaluation or settlement purposes;

            d.     Representatives of the Michigan Municipal Risk Management

                   Authority;

            e.     Attorneys of record, their associated attorneys, paralegals,

                   administrative staff;

            f.     Consulting experts or testifying expert witnesses (as provided

                   for in Fed. R. Civ. P. 26(b)), their associates, assistants, and

                   other personnel employed directly by the experts who agree to

                   be bound by the terms of this Protective Order, provided that it

                   is necessary to disclose the Confidential Information to them

                   for purposes of this action;


                                           4
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.344 Page 5 of 8



             g.     The Court in this action, or any other Court having jurisdiction

                    over discovery procedures in the action, and any court reporter,

                    videographer or typist recording or transcribing testimony in

                    this action, and any outside, independent reproduction services;

             h.     Witnesses (and/or their counsel) during the course of trials,

                    hearings and depositions (or in preparation therefore) in this

                    action, but only if they agree to be bound by the terms of this

                    Protective Order.

      7.     Confidential Information shall remain in the custody of the persons or

entities so authorized to receive them and shall not be provided to other persons or

entities except as provided for in this Protective Order.

      8.     With each disclosure and dissemination of Confidential Information

authorized to receive same pursuant to this Protective Order, the distributing party

agrees to attach a copy of this Protective Order and advise the recipient of this

Protective Order and its restrictions on disclosure, dissemination, and use of

Confidential Information.

      9.     Unless otherwise ordered by the Court or agreed to by the parties

(such as agreed upon redactions), if a party seeks to use or file any documents and

deposition transcripts containing or reflecting Confidential Information with the

Court, said party shall notify the designating party and afford it no less than three


                                          5
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.345 Page 6 of 8



(3) business days to file a joint motion complying with LR 5.3(b) for leave to seal

pursuant to LR 5.3 and applicable law. Although filed jointly, the designating

party is responsible for preparing the joint motion, filing same, and making any

and all arguments in support of the joint motion. The non-designating party shall

not oppose the joint motion but shall have no further obligations under this

Protective Order and does not waive any rights to challenge the designation of any

documents or materials as “Confidential.” If the joint motion is granted, the

Confidential Information shall be filed according to the requirements of LR 5.3(b),

and any filings shall comply with LR 5.3(b).

      10.    Confidential Information used in any court proceeding in connection

with this action shall not lose its confidential status through such use. All such

Confidential Information filed under seal shall be maintained by the Clerk of the

Court separate from the public records in this action and shall be released to

persons or entities other than attorneys for the parties and Court personnel only

upon written agreement of each designating party or upon further order of the

Court entered after reasonable written notice and opportunity to each designating

party to file objections thereto.

      11.    In the event the parties are unable to reach an agreement regarding the

use of any Confidential Information or sealed documents at trial, the matter shall

be submitted to the Court.


                                         6
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.346 Page 7 of 8



      12.    The provisions of this Protective Order shall not affect, and this Order

does not limit, the use or admissibility of Confidential Information as evidence at

trial, or during an evidentiary hearing in this action, provided that any party may

seek an appropriate Court Order relating to the use of Confidential Information.

Any document, exhibit, or transcript designated Confidential under this Protective

Order, and that is otherwise admissible, may be used at trial, subject to the terms

hereof, or as otherwise ordered by the Court.

      13.    In the event any party in possession of Confidential Information

receives a subpoena or other formal demand from any source whether related to

another cause of action, proceeding, investigation or otherwise, for the production

or disclosure of any Confidential Information, that party shall immediately provide

written notice to all attorneys of record, and shall not interfere with any action

another party may elect to take to protect the Confidential Information. Upon

receipt of the written notice of a subpoena or request for disclosure of Confidential

Information from a party in possession, the burden of responding or opposing the

request rests with the designating party.

      14.    Nothing contained in this Protective Order shall prejudice in any way

the right of any party to seek, by way of consent of the parties or by application to

the Court, (i) additional protection for specific items of Confidential Information;

or (ii) relief from the provisions of this Protective Order.


                                            7
 Case 1:17-cv-01136-PLM-PJG ECF No. 68 filed 01/16/19 PageID.347 Page 8 of 8



      15.    Documents or information produced by any party prior to the entry of

this Protective Order by the Court, and subsequently designated as Confidential

Information by any party within thirty (30) days of the entry of this Protective

Order, will be subject to the provisions of this Protective Order to the same extent

as if the Protective Order had been entered by the Court as of the date the

documents or information were produced.

      16.    The restrictions set forth in this Protective Order shall not apply to

information or material that was, is, or becomes public knowledge in a manner

other than by violation of this Protective Order.

                                                /s/ Paul L. Maloney
Date: January 16, 2019
                                              Honorable Paul L. Maloney
                                              U.S. District Court Judge

Approved as to Form:

/s/Sarah Riley Howard (w/consent)
Attorney for Plaintiff

/s/Laura Bailey Brown
Attorney for Defendants




                                          8
